Citation Nr: 1417687	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-11 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a skin disability and if so, whether the reopened claim should be granted.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to a compensable disability rating for right ear tympanic membrane perforation with tympanoplasty.

4.  Entitlement to a compensable disability rating for chronic middle ear infections of the right ear.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on a period of active duty for training from July to December 1964; he served on active duty from June 1969 to June 1971 and from November 1972 to April 1974.  

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently returned to the VA RO in North Little Rock, Arkansas.

The claim to reopen is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A June 2000 rating decision denied entitlement to service connection for a skin rash; the appellant was notified of the decision but did not appeal it or submit any pertinent evidence within the appeal period. 

2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not redundant or cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The RO denied the claim for service connection for a skin rash due to Agent Orange exposure in a June 2000 rating decision.  The appellant was notified of the denial and of his appellate rights by a letter dated that same month.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  The claim was denied as being not well grounded because there was no evidence of a current disability.  No motion for readjudication was made within the two year period which would have permitted readjudication.  See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, § 7 (2000) (VCAA).  Accordingly, the June 2000 rating decision is final.  

The evidence of record at the time of the June 2000 rating decision included: the appellant's discharge papers, DD 214; service treatment records; and VA medical records.  There was no medical evidence of any current diagnosis of or treatment for a skin rash.  

Evidence added to the record since the prior rating decision includes a May 2009 VA outpatient dermatology treatment record showing a diagnosis of lichen planus.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a skin rash is granted.


REMAND

In January 2013, the Veteran submitted a copy of a May 2011 private ear examination.  Not only has this examination report not been reviewed by the RO, but it also indicates the presence of active ear drainage which was not present during the most recent, May 2009, VA Compensation and Pension examination.  Therefore, new examinations are necessary with respect the Veteran's claims for increased ratings for his service-connected hearing loss and right ear disabilities.  

The Veteran has never been accorded a Compensation and Pension examination with respect to his claim for service connection for a skin rash.  In light of treatment records showing a current skin disorder of the feet and other evidence of record, examination is warranted.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.

2.  Then, the RO or the AMC should arrange for the Veteran to be provided a VA examination by a physician with sufficient expertise to determine the nature and etiology of any skin disorder present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA and/or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify each skin disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the appellant's period of service, including service in Vietnam and exposure to herbicides during that service.  

The rationale for each opinion expressed must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.

3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his hearing loss disability. 

The claims files and any pertinent evidence in Virtual VA and/or VBMS that is not contained in the claims files should be made available to and reviewed by the examiner. 

The RO or the AMC should ensure that the examiner provide all information required for rating purposes, to include an assessment of the functional effects of the disability on the Veteran's daily activities.

4.  Also, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his right ear tympanic membrane perforation with tympanoplasty and right ear chronic middle ear infections.  The examiner should indicate whether suppuration or aural polyps are present.  

The claims files and any pertinent evidence in Virtual VA and/or VBMS that is not contained in the claims files should be made available to and reviewed by the examiner. 

The RO or the AMC should ensure that the examiner provide all information required for rating purposes, to include an assessment of the functional effects of the disability on the Veteran's daily activities.

5.  The RO or the AMC should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the reopened claim for service connection for a skin disability on a de novo basis, along with the claims for increased disability ratings for hearing loss and right ear disabilities.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should issue a Supplemental Statement of the Case to the appellant and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


